Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.  Claim 5 was amended. Support for the amendment can be found in paragraph [0024] of current specification.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on April 15, 2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 4, 6, and 7 are directed to inventions and species non-elected without traverse.  Accordingly, claim 4, 6, and 7 have been cancelled.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over McDevitt (US 2003/0113575 A1) of claim 5 is withdrawn because claim 5 has been amended. Support for the amendments can be found in paragraph [0024] of the specification.  

Reasons for Allowance
Claim 5 is allowed.  The closest prior arts of record, McDevitt does not teach nor suggest the whole range of boron concentration [B] and whole range of titanium concentration [Vi], and adding a second aluminum metal containing boron, and wherein the spangle pattern include not less than 500 spangle crystal nuclei per square centimeter of an area of the surface of the coating as stated in the claim.  Also please see Applicant’s remarks filed on January 28, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717